Lazer, J.,
concurs in part and dissents in part, with the following memorandum: Although I concur in affirmance of the order entered July 8, 1980 and in reversal of the order dated September 8, 1980, I do not believe the reversal should include leave to renew “upon proper papers”. It is clear to me that plaintiffs are entitled to have their interrogatories answered, and I do not see how they can be materially pruned. That being so, the fact that it may be expensive to provide the answers is no reason to deny plaintiffs the disclosure to which they are entitled. Therefore, it is of no moment whether defendant Nassau Insurance Company can supplement its skimpy affidavit and make a better showing that compliance with plaintiffs’ interrogatories would involve substantial expense.